Exhibit 10.2

EXECUTION VERSION

AMENDMENT NO. 7 TO LOAN FINANCING AND SERVICING AGREEMENT, dated as of
October 27, 2020 (this “Amendment”), among OCSI Senior Funding Ltd., as borrower
(the “Borrower”), Oaktree Strategic Income Corporation, as servicer (the
“Servicer”) and Deutsche Bank AG, New York Branch (“DBNY”), as facility agent
(in such capacity, the “Facility Agent”) and as a committed lender (in such
capacity, a “Lender”).

WHEREAS, the Borrower, Oaktree Strategic Income Corporation, as equityholder,
the Servicer, Wells Fargo Bank, National Association, as collateral agent and
collateral custodian, the Facility Agent and each Lender party thereto are party
to the Loan Financing and Servicing Agreement, dated as of September 24, 2018
(as amended, supplemented, amended and restated and otherwise modified from time
to time, the “Loan Agreement”); and

WHEREAS, the Borrower, the Servicer and the Facility Agent have agreed to amend
the Loan Agreement in accordance with Section 17.2 of the Loan Agreement and
subject to the terms and conditions set forth herein.

NOW THEREFORE, in consideration of the foregoing premises and the mutual
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

ARTICLE I

Definitions

SECTION 1.1.    Defined Terms. Terms used but not defined herein have the
respective meanings given to such terms in the Loan Agreement.

ARTICLE II

Amendments to the Loan Agreement

SECTION 2.1.    As of the date of this Amendment, the Loan Agreement is hereby
amended to delete the stricken text (indicated textually in the same manner as
the following example: stricken text) and to add the bold and double-underlined
text (indicated textually in the same manner as the following example: bold and
double-underlined text) as set forth on the pages of the Loan Agreement attached
as Appendix A hereto.

 

1



--------------------------------------------------------------------------------

ARTICLE III

Conditions to Effectiveness

SECTION 3.1.    This Amendment shall become effective as of the date hereof upon
satisfaction of the following conditions:

(a)    the execution and delivery of this Amendment by each party hereto; and

(b)    all fees (including reasonable and documented fees, disbursements and
other charges of external counsel to the extent invoiced one Business Day prior
to the date hereof) due to the Lenders on or prior to the effective date of this
Amendment have been paid in full.

ARTICLE IV

Representations and Warranties

SECTION 4.1.    The Borrower hereby represents and warrants to the Facility
Agent that, as of the date first written above, (i) no Event of Default,
Unmatured Event of Default, Servicer Default or Unmatured Servicer Default has
occurred and is continuing and (ii) the representations and warranties of the
Borrower contained in the Loan Agreement are true and correct in all material
respects on and as of such day (other than any representation and warranty that
is made as of a specific date).

ARTICLE V

Miscellaneous

SECTION 5.1.    Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 5.2.    Severability Clause. In case any provision in this Amendment
shall be invalid, illegal or unenforceable, the validity, legality, and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

SECTION 5.3.    Ratification. Except as expressly amended and waived hereby, the
Loan Agreement is in all respects ratified and confirmed and all the terms,
conditions and provisions thereof shall remain in full force and effect.

SECTION 5.4.    Counterparts; Electronic Execution. The parties hereto may sign
one or more copies of this Amendment in counterparts, all of which together
shall constitute one and the same agreement. Delivery of an executed signature
page of this Amendment by

 

2



--------------------------------------------------------------------------------

facsimile or email transmission shall be effective as delivery of a manually
executed counterpart hereof. This Amendment shall be valid, binding, and
enforceable against a party when executed and delivered by an authorized
individual on behalf of the party by means of (i) an original manual signature,
(ii) a faxed, scanned, or photocopied manual signature, or (iii) any other
electronic signature permitted by the federal Electronic Signatures in Global
and National Commerce Act, state enactments of the Uniform Electronic
Transactions Act, and/or any other relevant electronic signatures law, including
any relevant provisions of the UCC (collectively, “Signature Law”), in each case
to the extent applicable. Each faxed, scanned, or photocopied manual signature,
or other electronic signature, shall for all purposes have the same validity,
legal effect, and admissibility in evidence as an original manual signature.
Each party hereto shall be entitled to conclusively rely upon, and shall have no
liability with respect to, any faxed, scanned, or photocopied manual signature,
or other electronic signature, of any other party and shall have no duty to
investigate, confirm or otherwise verify the validity or authenticity thereof.
This Amendment may be executed in any number of counterparts, each of which
shall be deemed to be an original, but such counterparts shall, together,
constitute one and the same instrument. For the avoidance of doubt, original
manual signatures shall be used for execution or indorsement of writings when
required under the UCC or other Signature Law due to the character or intended
character of the writings.

SECTION 5.5.    Headings. The headings of the Articles and Sections in this
Amendment are for convenience of reference only and shall not be deemed to alter
or affect the meaning or interpretation of any provisions hereof.

SECTION 5.6.    No Proceedings; Limited Recourse. The provisions of Sections
17.11 and 17.12 of the Loan Agreement are incorporated herein mutatis mutandis.

[Signature pages follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

OCSI SENIOR FUNDING LTD., as Borrower By:  

/s/ Kirstie Krypner

  Name: Kirstie Krypner   Title: Director

 

[Signature Page to Amendment to LFSA]



--------------------------------------------------------------------------------

OAKTREE STRATEGIC INCOME CORPORATION, as Servicer By: Oaktree Fund Advisors,
LLC, Its: Investment Adviser By:  

/s/ Matthew Stewart

  Name: Matthew Stewart   Title: Senior Vice President By:  

/s/ Mary Gallegly

  Name: Mary Gallegly   Title: Senior Vice President

 

[Signature Page to Amendment to LFSA]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG, NEW YORK BRANCH, as Facility Agent By:  

/s/ Amit Patel

  Name: Amit Patel   Title: Managing Director By:  

/s/ Andrew Goldsmith

  Name: Andrew Goldsmith   Title: Vice President

 

[Signature Page to Amendment to LFSA]



--------------------------------------------------------------------------------

Appendix A



--------------------------------------------------------------------------------

EXECUTION VERSION

Conformed through Amendment No. 67 dated as of September 29,October 27, 2020

LOAN FINANCING AND SERVICING AGREEMENT

dated as of September 24, 2018

OCSI SENIOR FUNDING LTD.

as Borrower

OAKTREE STRATEGIC INCOME CORPORATION

as Equityholder,

OAKTREE STRATEGIC INCOME CORPORATION

as Servicer,

THE LENDERS FROM TIME TO TIME PARTIES HERETO,

DEUTSCHE BANK AG, NEW YORK BRANCH,

as Facility Agent

THE OTHER AGENTS PARTIES HERETO,

and



--------------------------------------------------------------------------------

“Cayman Administrator” means Walkers Fiduciary Limited and any successor
thereto.

“Change of Control” means (x) the Equityholder1) prior to the consummation of
the OCSI Merger (x) Oaktree Strategic Income Corporation shall cease to own at
least 51% of the outstanding Preference Shares of the Borrower or (y) Oaktree
Strategic Income Corporation or an Affiliate thereof ceases to be the Servicer
and (2) on and after the consummation of the OCSI Merger (x) Oaktree Specialty
Lending Corporation shall cease to own at least 51% of the outstanding
Preference Shares of the Borrower or (y) Oaktree Specialty Lending Corporation
ceases to be the Servicer.

“Charges” means (i) all federal, state, county, city, municipal, local, foreign
or other governmental taxes (including taxes owed to the PBGC at the time due
and payable); (ii) all levies, assessments, charges, or claims of any
governmental entity or any claims of statutory lienholders, the nonpayment of
which could give rise by operation of law to a Lien on the Collateral
Obligations or any other property of the Borrower and (iii) any such taxes,
levies, assessment, charges or claims which constitute a Lien or encumbrance on
any property of the Borrower.

“CLO Marketing Period” means the date on which DBSI commences marketing of the
CLO Securities with the consent of the Servicer.

“CLO Securities” has the meaning set forth in the definition of “CLO Takeout”.

“CLO Takeout” means the day on which the Borrower issues subordinated notes and
secured notes (collectively, “CLO Securities”) pursuant to an indenture between,
among others, the Borrower and such trustee as may be agreed by the parties, as
trustee in respect of a collateralized loan obligation offering, in an amount at
least sufficient to repay all Obligations outstanding under this Agreement and
all other Transaction Documents.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” has the meaning set forth in Section 12.1.

“Collateral Agent” means Wells Fargo Bank, National Association, solely in its
capacity as Collateral Agent, together with its successors and permitted assigns
in such capacity.

“Collateral Agent and Collateral Custodian Fee Letter” means that certain letter
agreement among the Collateral Agent, the Collateral Custodian, the Securities
Intermediary and the Borrower and hereby acknowledged by the Servicer and the
Facility Agent, as the same may be amended, supplemented or otherwise modified
by the parties thereto with the consent of the Facility Agent.

“Collateral Agent Fees and Expenses” has the meaning set forth in Section 11.11.

“Collateral Custodian” means Wells Fargo Bank, National Association, solely in
its capacity as collateral custodian, together with its successors and permitted
assigns in such capacity.

 

-8-



--------------------------------------------------------------------------------

and (d) of the definition thereof, any Obligor that is an Affiliate of another
Obligor shall be treated as the same Obligor; provided that for purposes of this
definition, the term Affiliate shall not include any Affiliate relationship
which may exist solely as a result of direct or indirect ownership of, or
control by, a common Financial Sponsor.

“Obligor Information” means, with respect to any Obligor, (i) the legal name of
such Obligor, (ii) the jurisdiction in which such Obligor is domiciled,
(iii) the audited financial statements for the two prior fiscal years (or such
shorter period of time that the Obligor has been in existence) of such Obligor,
(iv) the Servicer’s internal credit memo with respect to the Obligor and the
related Collateral Obligation, (v) the annual report for the most recent fiscal
year of such Obligor, (vi) a company forecast of such Obligor including plans
related to capital expenditures, (vii), the business model, company strategy and
names of known peers of such Obligor, (viii) the shareholding pattern and
details of the management team of such Obligor and (ix) details of any banking
facilities and the debt maturity schedule of such Obligor.

“OCSI Entities” means, prior to the consummation of the OCSI Merger, Oaktree
Strategic Income Corporation and its Subsidiaries and, on and after the
consummation of the OCSI Merger, Oaktree Specialty Lending Corporation and its
Subsidiaries.

“OCSI Merger” means the merger of Oaktree Strategic Income Corporation with and
into Oaktree Specialty Lending Corporation as the surviving company, on the
terms and conditions set forth in that certain merger agreement.

“OFAC” has the meaning set forth in Section 9.29(a).

“Offer” means a tender offer, voluntary redemption, exchange offer, conversion
or other similar action.

“Officer’s Certificate” means a certificate signed by an Executive Officer.

“Official Body” means any government or political subdivision or any agency,
authority, regulatory body, bureau, central bank, commission, department or
instrumentality of any such government or political subdivision, or any court,
tribunal, grand jury or arbitrator, in each case whether foreign or domestic.

“Opinion of Counsel” means a written opinion of independent counsel reasonably
acceptable in form and substance and from counsel reasonably acceptable to the
Facility Agent.

“Optional Sale” has the meaning set forth in Section 7.10.

“Original Commitment” means $250,000,000.

“Original Effective LTV” means, with respect to any Collateral Obligation, the
Effective LTV of such Collateral Obligation as calculated by the Servicer and
approved by the Facility Agent in accordance with the definitions of Effective
LTV and the definitions used therein and set forth in the related Approval
Notice.

 

 

-36-



--------------------------------------------------------------------------------

asset backed securities and commercial mortgage backed securities or any
resecuritization thereof.

“Structuring Fee” means a fee payable by the Borrower to the Facility Agent in
an amount equal to 0.25% of the Original Commitment, which fee shall be payable
on the Facility Termination Date.

“Subordinated Servicing Fee” means with respect to any Distribution Date, the
subordinated fee payable to the Servicer or successor servicer (as applicable)
for services rendered during the related Collection Period, which shall be equal
to one-fourth of the product of (i) the Subordinated Servicing Fee Percentage
multiplied by (ii) the average of the values of the Aggregate Eligible
Collateral Obligation Amount on the first day and the last day of the related
Collection Period.

“Subordinated Servicing Fee Percentage” means 0.25%.

“Subsidiary” means, with respect to any Person, a corporation, partnership or
other entity of which such Person and/or its other Subsidiaries own, directly or
indirectly, such number of outstanding shares as have more than 50% of the
ordinary voting power for the election of directors.

“Substituted Collateral Obligation” means, with respect to any Collection
Period, any Warranty Collateral Obligation with respect to which the
Equityholder has substituted in a replacement Eligible Collateral Obligation
pursuant to Section 7.11 and the Sale Agreement.

“Successor Senior Servicing Fee” means with respect to any Distribution Date on
which there is a Person other than Oaktree Strategic Income Corporation or an
Affiliate thereof acting as Servicer (other than pursuant to the OCSI Merger),
the senior fee payable to the Servicer for services rendered during the related
Collection Period, which shall be equal to one-fourth of the product of (i) the
Successor Senior Servicing Fee Percentage multiplied by (ii) the average of the
values of the Aggregate Eligible Collateral Obligation Amount on the first day
and the last day of the related Collection Period.

“Successor Senior Servicing Fee Percentage” means (x) if, on the related
Distribution Date, the sum of the Collateral Obligation Amounts of all Eligible
Collateral Obligations that are Broadly Syndicated Loans is greater than or
equal to 50.0% of the Aggregate Eligible Collateral Obligation Amount, 0.65% and
(y) otherwise, 1.00%.

“Supported QFC” has the meaning set forth in Section 17.20.

“Tangible Net Worth” means, with respect to any Person, the consolidated net
worth of such Person and its consolidated Subsidiaries calculated in accordance
with GAAP after subtracting therefrom the aggregate amount of the intangible
assets of such Person and its consolidated Subsidiaries, including, without
limitation, goodwill, franchises, licenses, patents, trademarks, tradenames,
copyrights and service marks.

“Target CLO Amount” means $350,000,000.

 

 

-50-



--------------------------------------------------------------------------------

(g) Maintain Records of Collateral Obligations. The Servicer shall, at its own
cost and expense, maintain reasonably satisfactory and complete records of the
Collateral, including a record of all payments received and all credits granted
with respect to the Collateral and all other dealings with the Collateral. The
Servicer shall maintain its computer systems so that, from and after the time of
sale of any Collateral Obligation to the Borrower, the Servicer’s master
computer records (including any back-up archives) that refer to such Collateral
Obligation shall indicate the interest of the Borrower and the Collateral Agent
in such Collateral Obligation and that such Collateral Obligation is owned by
the Borrower and has been pledged to the Collateral Agent for the benefit of the
Secured Parties pursuant to this Agreement.

(h) Liens. The Servicer shall not create, incur, assume or permit to exist any
Lien on or with respect to any of its rights under any of the Transaction
Documents, whether with respect to the Collateral Obligations or any other
Collateral other than Permitted Liens.

(i) Mergers. TheOther than pursuant to the OCSI Merger, the Servicer shall not
directly or indirectly, by operation of law or otherwise, merge with,
consolidate with, acquire all or substantially all of the assets or capital
stock of, or otherwise combine with or acquire, any Person, except that the
Servicer shall be allowed to merge with any entity so long as the Servicer
remains the surviving corporation of such merger and such merger does not result
in a Change of Control without the consent of the Facility Agent. The Servicer
shall give prior written notice of any merger to the Facility Agent, the
Collateral Agent and each Agent.

(j) Servicing Obligations. The Servicer will not (i) agree to any amendment,
waiver or other modification of any Transaction Document to which it is a party
and to which the Facility Agent is not a party without the prior written consent
of the Facility Agent, (ii) agree or permit the Borrower to agree to a Material
Modification with respect to any Collateral Obligation without the prior written
consent of the Facility Agent, (iii) interpose any claims, offsets or defenses
it may have as against the Borrower as a defense to its performance of its
obligations in favor of any Affected Person hereunder or under any other
Transaction Documents or (iv) change its fiscal year so that the reports
described in Section 7.5(k) would be delivered to the Facility Agent or any
Agent less frequently than every 12 months.

(k) Financial Reports. The Servicer shall furnish, or cause to be furnished, to
the Facility Agent and each Agent:

(i) as soon as available and in any event within 135 days after the end of each
fiscal year, a copy of the audited consolidated financial statements for the
prior year for the Servicer and the Equityholder and their respective
consolidated Subsidiaries, including the prior comparable period (if any) from
the preceding fiscal year and certified by Independent Accountants (the report
of which shall be unqualified), together with consolidating financial statements
for the Servicer or the Equityholder, as applicable, certified by an Executive
Officer of the Servicer or the Equityholder, as applicable, with appropriate
knowledge stating that the information set forth therein fairly presents the
financial condition of the Servicer or the

 

-82-